                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     KUANG-BAO P. OU-YOUNG,                              Case No. 19-cv-07000-BLF
                                   8                     Plaintiff,
                                                                                             ORDER GRANTING THE UNITED
                                   9              v.                                         STATES’ ADMINISTRATIVE MOTION
                                                                                             TO APPEAR AS AMICUS CURIAE;
                                  10     LAWRENCE E STONE, Santa Clara                       AND ORDER TO SHOW CAUSE WHY
                                         County Assessor, and as an individual;              PLAINTIFF’S CLAIMS AGAINST
                                  11     JEANETTE TONINI, Senior Assessment                  JUDGE EDWARD J. DAVILA SHOULD
                                         Clerk, Santa Clara County Assessor’s                NOT BE DISMISSED AND WHY THE
                                  12     Office, and as an individual; EDWARD J.             PRE-FILING SCREENING ORDER
Northern District of California
 United States District Court




                                         DAVILA, District Judge, U.S. District Court         REGARDING PLAINTIFF SHOULD
                                  13     for the Northern District of California, and        NOT BE EXPANDED TO INCLUDE
                                         as an individual; and COUNTY OF SANTA               CLAIMS AGAINST FEDERAL
                                  14     CLARA,                                              JUDGES
                                  15                     Defendants.                         [Re: ECF 6]
                                  16

                                  17

                                  18          On October 17, 2019, Plaintiff filed the complaint in this action in the Santa Clara County
                                  19   Superior Court. See Notice of Removal Exh. 4 (Complaint), ECF 1. Plaintiff asserts a single

                                  20   claim for “Unreasonable Seizures” against Defendants Santa Clara County, Assessor Lawrence

                                  21   Stone, Senior Assessment Clerk Jeanette Tonini, and United States District Judge Edward J.

                                  22   Davila. See id. On October 25, 2019, the United States of America removed the action to federal

                                  23   district court on behalf of Defendant Judge Davila. See Notice of Removal, ECF 1. The removal

                                  24   was based on 28 U.S.C. § 1442(a)(3), providing for removal of state court actions asserted against

                                  25   “[a]ny officer of the courts of the United States, for or relating to any act under color of office or

                                  26   in the performance of his duties.”
                                  27          On October 28, 2019, the United States filed an administrative motion pursuant to Civil

                                  28   Local Rule 7-11, seeking leave to appear as amicus curiae in this action and to file a memorandum
                                   1   of points and authorities supporting issuance of an Order to Show Cause why the action should not

                                   2   be dismissed as to Judge Davila on the basis of absolute judicial immunity and why the pre-filing

                                   3   screening order regarding Plaintiff should not be expanded to include claims against federal

                                   4   judges. See United States’ Administrative Motion, ECF 6. The United States’ administrative

                                   5   motion is GRANTED.

                                   6          Plaintiff is hereby ORDERED TO SHOW CAUSE, in writing and on or before

                                   7   November 19, 2019: (1) why this action should not be dismissed as to Judge Davila on the basis

                                   8   of absolute judicial immunity, and (2) why the pre-filing screening order regarding Plaintiff

                                   9   should not be expanded to include claims against federal judges.

                                  10          IT IS SO ORDERED.

                                  11

                                  12   Dated: November 5, 2019
Northern District of California
 United States District Court




                                  13                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  14                                                   United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
